Citation Nr: 1718059	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  10-40 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial disability rating for service-connected right knee disability, currently with a 10 percent evaluation for degenerative joint disease of the right knee prior to June 16, 2014 and a 30 percent evaluation for status-post right total knee replacement from August 1, 2015.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right great toe degenerative joint disease, status-post tendon repair surgery.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1961 to February 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina: a November 2009 decision which granted service connection for right knee degenerative joint disease and assigned a 10 percent disability rating, and a December 2010 rating decision which granted service connection for right great toe degenerative joint disease and assigned a 10 percent disability rating. 

The Board remanded these matters for further development in November 2013.  The case has since been returned to the Board for appellate review.

The Veteran presented testimony at a Travel Board hearing in April 2012 before a Veterans Law Judge (VLJ) who has since retired from the Board.  The Veteran was notified of this and given the opportunity to present testimony at an additional hearing before a different VLJ; the Veteran's representative declined such hearing on the Veteran's behalf in a memorandum dated March 2017, and requested that the current VLJ proceed with adjudication and consider the transcript of the prior hearing and evidentiary record.

In an October 2014 rating decision, the RO granted a temporary 100 percent disability rating for the Veteran's service-connected right knee disability for the one-year regulatory period specified for convalescence following total knee replacement surgery.  A 100 percent rating was granted from June 16, 2014 to July 31, 2015, with a 30 percent rating effective August 1, 2015.  As the decision also granted Special Monthly Compensation at the housebound level based on one disability rated as 100 percent disabling and additional service-connected disabilities independently ratable as at least 60 percent disabling, the Veteran is in receipt of the maximum award available from June 16, 2014 to July 31, 2015.  However, as the increase did not constitute a full grant of the benefits sought for the entire appeal period, the Veteran's claim for an higher initial disability rating remains in appellate status for both the period before June 16, 2014 and the period beginning August 1, 2015.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in such a circumstance when the issue is raised by assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Although the Board notes that the RO denied the Veteran's claim for a TDIU in an April 2014 rating decision, the reasons and bases provided appear to only have considered the effect of the Veteran's service-connected low back disability, indicating that "the knee condition is on appeal and is not addressed in [the] decision."  At VA examinations in January 2014, the Veteran reported that he retired in 2008 partly due to right knee and toe pain.  The Board therefore finds that an implied claim for a TDIU has been raised by the record as part and parcel of the claims for higher initial disability rating here on appeal, and it has been added to the issue list, above.

The issues of entitlement to a disability rating in excess of 30 percent for residuals of right knee replacement from August 1, 2015, entitlement to an initial disability rating in excess of 10 percent for service-connected right great toe degenerative joint disease, status-post tendon repair surgery, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's limited motion of the right knee is more appropriately evaluated using the diagnostic code for limitation of extension, rather than limitation of flexion.

2.  The Veteran's right knee disability has manifested in range of motion limited to, at worst, flexion to 70 degrees and extension to 15 degrees; recurrent subluxation or lateral instability has not been shown.

3.  Resolving all reasonable doubt in the Veteran's favor, the service-connected right knee disability encompasses meniscal injury resulting in frequent episodes of locking and pain, with occasional swelling.
 

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, prior to June 16, 2014, the criteria for an initial disability rating for limited motion (extension) of the right knee of 20 percent, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5260, 5261 (2016).

2.  In light of the above, prior to June 16, 2014, the criteria for a separate compensable disability rating for right knee limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2016).

3.  The criteria for a separate evaluation for right knee recurrent subluxation or lateral instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2016).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate 20 percent disability rating for right knee meniscal injury have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5258 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this appeal, the Veteran is challenging the initial disability ratings assigned following the grant of service connection for degenerative joint disease of the right knee.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, VA's duty to notify has been satisfied. 

The duty to assist the Veteran is also found to have been satisfied.  VA and private treatment records and lay statements from the Veteran have been obtained and associated with the claims file.    

The Veteran availed himself of the opportunity to present testimony before the Board in April 2012, and a copy of the transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ conducting a hearing fulfill two duties to comply with the above the regulation:  (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claims.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  As noted above, the Veteran was given the chance to appear for another Board hearing as the VLJ who conducted the April 2012 hearing was no longer with the Board, but declined such opportunity.

In its November 2013 remand, the Board directed that the AOJ obtain updated VA treatment records and provide the Veteran with an additional VA examination to assess the current severity and manifestations of his degenerative joint disease of the right knee.  Updated VA and private treatment records were subsequently added to the claims file and the Veteran was provided with an additional VA examination in January 2014 which provided the information necessary to evaluate the disability under the appropriate diagnostic criteria.  The Board finds this to substantially comply with the directives of the November 2013 Remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially, if not exactly, complied with).  

Regarding the January 2014 examination, the examiner noted review of the claims file, and documented the Veteran's reported medical history, current symptomatology including the effects of flare-ups, and the results of diagnostic testing performed on the day of the examinations, including the degree at which objective evidence of pain was observed.  The examination report is therefore found to provide sufficient information to address the relevant rating criteria, is adequate for adjudicatory purposes, and fulfills VA's duty to assist by providing adequate examination and medical opinion.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369(Fed. Cir. 2004). 

II.  Claim for Higher Disability Rating for 
Right Knee Degenerative Joint Disease

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Knee disabilities are evaluated under 38 C.F.R. § 4.71a, Schedule of ratings - musculoskeletal system.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

DC 5010 states that arthritis, due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis under DC 5003.  Under DC 5003, the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is assigned if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003 (2016).

Under DC 5257, used for rating instability of the knee, a 10 percent disability rating is assigned for other impairment of the knee, where recurrent subluxation or lateral instability, is mild; a 20 percent disability rating is assigned when such impairment is moderate; and a 30 percent disability rating is assigned when such impairment is severe.  38 C.F.R. § 4.71a, DC 5257 (2016). 

Under DC 5258, a 10 percent disability evaluation is assigned for removal of semilunar cartilage that is symptomatic and a 20 percent disability rating is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 (2016).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not necessarily dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2016).

Under DC 5260, a 10 percent disability rating is assigned when flexion of the leg is limited to 45 degrees; a 20 percent disability rating is assigned when flexion is limited to 30 degrees; and a 30 percent disability rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2016). 

Under DC 5261, a 10 percent disability rating is assigned when extension is limited to 10 degrees; a 20 percent disability rating is assigned when extension is limited to 15 degrees; and a 30 percent disability rating is assigned when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261 (2016).

Standard range of knee motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2016). 

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding. VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability. When a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DCs 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, VA General Counsel also held that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, and 4.59 must be considered. Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629   (1992).

The November 2009 rating decision here on appeal granted service connection for right knee degenerative joint disease, and assigned a 10 percent disability rating on the basis of painful motion per 38 C.F.R. § 4.59, using DC 5260 (limited flexion).  

When considering the evidence of record, the Board finds that the Veteran's limitation of motion for his service-connected right knee disability is more appropriately evaluated under Diagnostic Code 5261, limitation of extension.  

Prior to the Veteran's right total knee replacement surgery, the evidence of record largely demonstrated flexion limited to no less than 100 degrees, with outliers in January 2014 where flexion was limited to 95 degrees and 70 degrees.  While as a general matter, separate evaluations may be assigned for limited flexion and limited extension of the knee without violating the rule against pyramiding, the degree to which the Veteran's right knee flexion was limited has not been shown to meet even the degree of limited motion contemplated for a noncompensable disability rating under DC 5260.  Further, although VA examinations documented the examiners' observations of painful motion, either at the end of range of motion or throughout flexion, and the Veteran has described that his pain was aggravated by standing, walking, carrying, bending/squatting, weightbearing, walking upstairs, and transitioning from sitting to standing, such is not found by the Board to rise to a disability level contemplated by flexion limited to 45 degrees, particularly as such factors are also being considered in the award of a higher rating for limitation of extension.

VA treatment and examination records document limitation of extension ranging from no limitation (0 degrees) to 15 degrees, sometimes with varied presentation during the same month.  The Board notes that the Veteran has described flare-ups of right knee pain and symptomology and underwent regular injections of the right knee to allay his pain somewhat and will resolve all reasonable doubt in favor of the Veteran in finding that his observed extension limited to 15 degrees, in late January 2014, represented the functional limitation of his knee during flare-ups.  Under DC 5261, extension limited to 15 degrees corresponds to a 20 percent evaluation.  Although the Veteran has described a worsening of symptoms during the pendency of the appeal, in considering the Veteran's descriptions of the disability's effect on weight-bearing activities such as standing and walking, the Board finds that a 20 percent evaluation, but no higher, for right knee limitation of extension is warranted for the entire appeal period.

Review of the evidence of record is not found to support the award of a separate disability rating for recurrent subluxation or lateral instability.  In so finding, the Board acknowledges that the Veteran reported experiencing instability and occasional giving way at an April 2009 VA orthopedic surgery consult, a September 2009 VA examination, and at a March 2014 private orthopedic appointment.  While the Veteran is certainly competent to provide evidence of the symptoms he personally experiences, the type of instability contemplated under DC 5258 involves particular symptomology and pathology of the knee that requires specialized education and training to identify (e.g. ligamentous laxity vs. an unconscious response to sudden pain on weightbearing, or the like).  The Board finds the fact that medical treatment and examination records throughout the appeal period document objectively normal results on joint stability testing, without demonstrating any ligamentous laxity or evidence of patellar subluxation, to be more persuasive.

The Board does find, however, that a separate award is warranted under DC 5258 for meniscal injury resulting in episodes of locking, pain, and swelling of the joint.  A March 2009 VA physician assistant note documents the Veteran's complaint of being unable to weight bear for a number of days, with MRI showing prominent degenerative joint disease, including degenerative thinning and irregularity of hyaline cartilage at both femorotibial and patellofemoral joints, with the most severe degenerative changes seen over the medial femoral condyle and medial tibial plateau.  The reviewer noted that there was a disruption of the body and posterior horn of the medial meniscus which could be due to a meniscal tear or previous partial meniscectomy.  An April 2009 VA orthopedic surgery consult noted that the Veteran experienced swelling of the knee and pain and had tenderness at the medial joint line, and that MRI showed a lateral meniscus tear.  The physician assessed these as new tears of the menisci and an associated VA treatment record noted that the Veteran's meniscus tears resulted in mechanical symptoms.  The Veteran continued to report swelling, locking, and pain of the right knee joint throughout the appeal period, and the January 2014 VA examiner concluded that the Veteran had a meniscal tear with frequent episodes of joint locking and pain.  Considering the above, the Board finds that a preponderance of the evidence supports the award of a separate 20 percent disability rating for dislocated semilunar cartilage under DC 5258.

Based on the foregoing, prior to January 16, 2014, entitlement to a 20 percent disability rating for right knee limitation of extension and a 20 percent disability rating for right knee meniscal tears, is warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine and resolved reasonable doubt in the Veteran's favor where applicable.  However, that doctrine is not applicable when considering higher evaluations (including separate evaluations for right knee limitation of flexion and/or recurrent subluxation or lateral instability), as the preponderance of the competent, probative evidence weighs against such awards.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Prior to June 16, 2014, a 20 percent disability rating for right knee limitation of extension is granted.

Prior to June 16, 2014, a separate compensable disability rating for right knee limitation of flexion is denied.

Prior to June 16, 2014, a separate compensable disability rating for recurrent subluxation or lateral instability of the right knee is denied.

Prior to June 16, 2014, a separate 20 percent disability rating for right knee meniscal tears is granted.


REMAND

Additional development is found needed prior to adjudicating the issues of entitlement to a disability rating in excess of 30 percent for residuals of right knee replacement from August 1, 2015, entitlement to an initial disability rating in excess of 10 percent for service-connected right great toe degenerative joint disease, status-post tendon repair surgery, and entitlement to a TDIU.

The Veteran initially claimed service connection for a right toe disability, but prior to the initial rating decision, he indicated that he was seeking service connection for a right foot disability (inclusive of the right toe), due to a tendon injury he sustained during service.  The RO acknowledged the claim as one for a "right foot condition" in an April 2009 duty to assist letter and in a November 2011 rating decision wherein it noted that a decision on entitlement to compensation for "right foot condition" was deferred.  The January 2010 rating decision awarding service connection with regard to this claim characterized the disability as "right toe DJD s/p tendon repair surgery," and assigned an evaluation of 10 percent for a foot injury with moderate symptoms.  The Veteran appealed this decision and, at the April 2012 Board hearing, stated his belief that he is entitled to a higher initial disability rating because the severity of his foot disability is more than moderate, asserting that the laceration and torn ligament injury he sustained in service has resulted in residual problems with his Achilles tendon and planter fascia, in addition to his degenerative joint disease of the big toe.  

Although the Veteran was provided with VA examinations concerning his right foot and right toe in January 2010 and January 2014, the January 2010 examiner did not state an opinion as to whether the Veteran's report of burning pain on the plantar aspect of his right foot and/or a moderate-sized calcaneal spur at the attachment site of the plantar fascia were etiologically related to the in-service injury and the January 2014 examination report did not document or reflect consideration of any of the Veteran's lay statements regarding his feet.  Given that the reason for the January 2014 examination was that the Veteran had reported a worsening of his right foot symptoms since the January 2010 examination, such deficiency is found to render the report inadequate for adjudicatory purposes.  On remand, an additional VA examination and medical opinion should be sought regarding the nature and severity of the Veteran's residuals of in-service laceration and tendon severance at the right first great toe, and subsequent tendon repair surgery.

With regard to the Veteran's claim for a higher initial disability rating for service-connected right knee disability, the Board notes that the Veteran underwent right total knee replacement in June 2014, and was awarded a temporary 100 percent disability rating per DC 5055 until August 1, 2015, at which time he was assigned the 30 percent minimum rating available under that diagnostic code.  The Board notes that the most recent VA treatment record in the claims file dates from April 2015.  As DC 5055 specifies that residuals of knee replacements are to be rated by analogy to diagnostic codes 5256, 5261, or 5262, updated treatment records and the reports from any examinations performed subsequent to August 1, 2015 must be obtained and associated with the claims file.  

As mentioned above, a claim for a TDIU is found to have been raised in connection with the Veteran's claims for higher initial evaluations for his service-connected right knee and right great toe disabilities.  Finally, the claim for a TDIU is found to be intertwined with the claims for service connection and higher initial disability ratings remanded herein, and thus, must also be remanded to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the claims are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all relevant outstanding VA treatment records, including those from January 2014 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate medical professional to assess the current severity and manifestations of the Veteran's service-connected right foot disability, presently characterized as right great toe degenerative joint disease, status post tendon repair.  All indicated studies must be conducted and all findings reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination, and the examiner should specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

The examiner is asked to record the Veteran's description of the symptoms and functional effects of his right great toe arthritis.  The examiner should then address the following:

a.  Provide a diagnosis for any disorder of the right foot present at any time from March 2009 to the present (other than right great toe degenerative joint disease).

b.  For each disorder identified above, state whether it is at least as likely as not (50 percent or greater probability) that the disorder is etiologically related to the Veteran's military service; in particular, to the in-service laceration on the first metatarsophalangeal joint of the right foot, severing the extensor hallucis longus tendon, requiring tendon repair surgery.

c.  For any right foot disorder found to be etiologically related to service, the examiner should conduct any necessary testing and/or records review to determine the current severity and manifestations of each disorder as to allow for consideration under the relevant diagnostic codes.  To the extent that it can be determined (by the Veteran's lay statements and evidence of record) that a disorder related to the in-service injury underwent varying levels of symptomatology during the appeal period (March 2009 to present), the examiner should so state and to the extent possible, describe the disorder's severity during each distinct period.

d.  For any right foot disorder  not found to be etiologically related to the in-service injury, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder was caused or aggravated (permanently worsened beyond the normal progression of the disorder) by the Veteran's service-connected right great toe degenerative joint disease. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

The examiner must include in the medical report the rationale for any opinion expressed.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After completing the above, and conducting any additional development deemed necessary in light of the expanded record (to potentially include additional VA examinations assessing the current severity of the right knee status post total knee replacement and/or the combined effects of the Veteran's service-connected disabilities on his occupational functioning, if appropriate), re-adjudicate the claim of entitlement to an initial disability rating in excess of 10 percent for service-connected right great toe degenerative joint disease, status-post tendon repair surgery, a disability rating in excess of 30 percent from August 1, 2015 for service-connected residuals of total right knee replacement, and a TDIU.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


